Citation Nr: 0714620	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran appeared and testified at 
a personal hearing at the RO in November 2003.  

This case was remanded by the Board in February 2005 for 
additional development on the issue of TDIU, including a VA 
examination and medical opinion, and consideration of 
extraschedular rating as it pertained to TDIU.  The 
development has been completed, and the case has now been 
returned to the Board further appellate consideration on the 
issue of TDIU.

The Board notes that the February 2005 Board remand also 
referred additional service connection issues (ear 
infections, dizziness/imbalance) to the RO for appropriate 
action.  An August 2006 deferred rating decision reflects 
that no action had been taken at that time, and the record 
does not reflect what actions the RO may subsequently have 
taken.  These issues are again referred to the RO for 
appropriate action.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); Roy v. Brown, 5 Vet. App. 
554 (1993).  Although these service connection issues 
potentially bear on the question of the veteran's 
unemployability, because the evidence that is already of 
record is sufficient to grant the benefit for TDIU, without 
consideration of any other disabilities for which service 
connection might be granted, the Board will proceed to decide 
the TDIU issue without reference to any additional questions 
of service connection for these additionally claimed issues.   



FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, rated as 60 percent disabling; tinnitus, rated as 10 
percent disabling; and residuals of trauma of soft tissue of 
the tip of the left index finger, rated as 0 percent 
disabling. 

2.  The evidence for and against the veteran's claim is at 
least in relative equipoise on the question of whether his 
service-connected disabilities are of such severity as to 
render him unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA letters to the appellant dated in March 2003 and April 
2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
veteran of what evidence was needed to establish the benefits 
sought (TDIU), of what VA would do or had done, and what 
evidence he should provide, informed the veteran that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send to VA any evidence in his 
possession that pertained to the claim for TDIU.

Because the full benefits sought on appeal (TDIU) are being 
granted by this Board decision, no further notice or 
assistance to the appellant is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

TDIU

In order to establish entitlement to a TDIU, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155;  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  "Substantially gainful employment" is 
that employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The veteran's bilateral hearing loss disability, rated as 60 
percent disabling, meets the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
Service connection is in effect for bilateral hearing loss, 
rated as 60 percent disabling; tinnitus, rated as 10 percent 
disabling; and residuals of trauma of soft tissue of the tip 
of the left index finger, rated as 0 percent disabling.  As a 
result, the schedular requirements for the assignment of a 
TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, the veteran contends that his bilateral hearing 
loss disability renders him unable to communicate effectively 
with customers, which hinders the ability to obtain 
employment as a barber or in customer oriented services, or 
to sufficiently understand instructions to maintain other 
substantially gainful employment, including as a security 
guard.  At a personal hearing and in multiple written 
submissions during the appeal, the veteran has explained his 
contentions as to how his service-connected bilateral hearing 
loss and tinnitus interfere with his ability to communicate 
with customers or understand or follow directions. 

The medical evidence includes a May 2003 VA audiology entry, 
which reflects the veteran's reports of having applied for 
various jobs, and that even with hearing aids he was unable 
to hear radio communications required for a security job or 
understand questions from customers, and had not been able to 
obtain substantially gainful employment.  A November 2003 VA 
audiologic examination report reflects the findings that, 
when novel stimuli were introduced, the veteran could not 
perform tasks until instructed face to face, and that the 
veteran's speech recognition ability to discriminate 
sentences in background noise was only 50 percent when the 
noise was equal to the speech stimuli.  

A January 2006 VA audiologic examination report with a July 
2006 addendum notes the veteran was having difficulty finding 
employment as a barber; and reflects the VA doctor's opinion 
that, as a practical matter, the veteran's failure to 
understand his customers would lead to dissatisfied 
customers, and the veteran appeared to have become 
unemployable.  The veteran is also service connected for 
tinnitus.  When read in the context of the veteran's 
complaints, clinical findings, and the VA examiner's full 
explanation of reasons that support his opinion, the VA 
examiner's opinion is a favorable medical opinion that tends 
to weigh in the veteran's favor. 

Although the January and July 2006 VA examiner further 
described some circumstances under which the veteran might 
obtain employment, the VA examiner's description of that 
employment was a marginal or sheltered employment, of which 
there are very few jobs in the national economy.  Such 
"[m]arginal employment shall not be considered substantially 
gainful employment." Mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for the Federal Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), 
as quoted in Moore, 1 Vet. App. at 359, indicated that a 
claimant need not be a total "basket case" before there is 
an inability to engage in substantial gainful activity.  In 
this case, when the veteran's combination of physical 
limitations for employment due to service-connected 
disabilities are considered in conjunction with his prior 
work history as a barber, the Board finds that the weight of 
the competent medical evidence on the question of TDIU is at 
least in relative equipoise on the question of whether the 
combination of the veteran's service-connected physical 
disabilities renders him unable to obtain or maintain 
substantially gainful employment.  For these reasons, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the criteria for a TDIU have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The extraschedular considerations indicated in the Board's 
remand order have been fully accounted for and considered in 
the grant of TDIU benefits, which weighs such extraschedular 
considerations as they bear on occupational impairment, and 
in this case recognizes the veteran's total occupational 
impairment due to service-connected disabilities.  A claim 
for a TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


